Citation Nr: 0315059	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  93-24 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Coppola








INTRODUCTION

The veteran had active military service from January 1967 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1992 rating decision from the San 
Francisco, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The case is now before the Oakland, 
California VA RO.  

In October 1995 the Board remanded the case to the RO for 
further development and adjudicative action.

In February 2003 the RO most recently affirmed the 
determination previously entered.

In a February 2003 rating decision the Cleveland, Ohio, VA RO 
granted a claim for service connection for diabetes mellitus 
type II with a history of mild retinopathy.  The RO assigned 
a 10 percent disability rating, effective May 8, 2001.  The 
RO notified the veteran of that decision by letter dated 
February 25, 2003.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The veteran is currently shown to manifest level I 
hearing in his right ear and level II hearing in his left 
ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, Diagnostic 
Code 6100 (effective prior to June 10, 1999); 38 C.F.R. §§ 
3.321(b)(1),  4.85, 4.86(a), 4.87, Tables VI, VII, Diagnostic 
Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a March 1971 rating decision the Los Angeles, California 
VA RO granted service connection for bilateral hearing loss.  
The RO assigned noncompensable disability rating, effective 
December 14, 1970.  

The veteran filed his claim for an increased rating for his 
service-connected bilateral hearing loss in April 1992.  He 
contended that his hearing acuity had declined over the 
years.  

On the authorized audiological evaluation in May 1992, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
45
80
LEFT
0
15
30
65
65

The average puretone thresholds for the frequencies at 1,000, 
2,000, 3,000 and 4,000 Hertz was 38 decibels in the right ear 
and 44 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 96 percent in the left ear.  

In his September 1992 substantive appeal the veteran argued 
that he has extreme problems hearing and his disability 
should warrant at least a compensable rating.  He requested 
that he be provided another VA audiological examination.  

In October 1992, the RO sent correspondence to the veteran 
notifying him that he was being scheduled for a second 
examination.  Received apparently in March 1993 was a notice 
from the VA Medical Center, dated in October 1992 that the 
veteran had called and stated that he could not get off work 
to keep his VA audiological examination scheduled for 
November 5, 1992.  On March 2, 1993, the RO contacted the 
veteran to inform him that arrangements were again being made 
for an examination, about which he was soon to be notified. 

In October 1995 the Board remanded the case to the RO for 
further development .  It was not clear whether the veteran 
had undergone the VA audiology examination.  The Board 
requested that the veteran be provided an examination in the 
event one had not been conducted.  It appears the RO 
scheduled the veteran for a VA audiology examination in 
December 1995.  The veteran did not report for this 
examination as the evidence shows he moved and did not 
receive notice of the examination.  

The evidence shows the RO obtained the veteran's VA 
outpatient treatment records dated from August 2000 to May 
2002.  They show diagnosis and treatment for health problems 
not at issue on appeal.  They do not include audiological 
test results but the diagnoses in July 2001, January 2002 and 
May 2002 included decreased hearing.  

The evidence shows the veteran underwent a VA audiological 
evaluation in November 2002.  He reported a longstanding 
history of progressive bilateral hearing loss.  He stated he 
had difficulty understanding speech especially when there is 
background noise.  He stated he received complaints from 
family members and his employer.  Based on the examination 
and testing, the diagnosis was bilateral sensorineural 
hearing loss.  The examiner recommended the use of hearing 
aids.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
1
30
55
85
LEFT
10
25
40
80
90

The average puretone thresholds for the frequencies at 1,000, 
2,000, 3,000 and 4,000 Hertz was 45 decibels in the right ear 
and 60 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
of 92 percent in the left ear.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2002); Francisco v. Brown, 7 Vet. App. 55 (1994).



The Board notes that by regulatory amendment effective June 
10, 1999, changes were made to the Rating Schedule for rating 
the ear, including hearing loss, and other sense organ 
disorders, as set forth in 38 C.F.R. §§ 4.85-4.87a.  See 61 
Fed. Reg. Vol. 64, No. 90, 25202-25210 (1999).  

Where the law or regulations change while a case is pending, 
the version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Notes to this amendment, however, 
indicate that the revisions of the sections addressing ear 
and other sense organs are part of the overall revision of 
the rating schedule based on medical advances, etc., rather 
than representing liberalizing interpretations of 
regulations.  As will be noted below, these revisions, even 
when applied, do not affect the rating of this veteran's 
bilateral hearing loss, as the amendment notes they are an 
attempt to assure more equitable ratings in a small number of 
veterans with unusual patterns of hearing impairment.  See 61 
Fed. Reg., supra.

In rating a service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To rate the degree of 
disability from hearing loss, the revised rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6110 (effective before June 10, 1999).  

Under the previous regulations, Table Via was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purpose (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table Via is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(a) (2002).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table Via, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2002).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roan numeral designation for 
hearing impairment from either Table VI or Table Via, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2002).


In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The regulations governing adjudication of compensation cases 
also provide that the provisions contained in the Rating 
Schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (2002).  

However, to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2002).  The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of United States Court of Appeals for 
Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  

Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

In October 2002 the RO notified the veteran of the enactment 
of the VCAA.  The RO advised him to identify any evidence not 
already of record, and to complete authorization forms (VA 
Forms 21-4142) as needed for the release of any such evidence 
pertaining to the issue currently on appeal.  The RO advised 
the veteran that it would obtain such records if their 
release were authorized.  The RO also advised him of the 
types of evidence required to substantiate his claim.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
him, and which would be provided by VA; the RO advised that 
it would obtain all evidence identified and/or authorized for 
release by him.  38 C.F.R. § 5103(a) (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the issuance 
of the June 1992 rating decision, the September 1992 
statement of the case and the February 2003 supplemental 
statement of the case, he has been given notice of the 
requirements for a compensable rating for bilateral hearing 
loss under both the old and amended criteria.  In light of 
the above, the Board finds that the duty to notify has been 
satisfied.  38 U.S.C.A. § 5103 (West 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b)).  




The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  

The evidence includes all available post-service VA medical 
treatment records dated pertaining to this claim.  This 
includes VA treatment records and reports of VA audiology 
examinations performed in May 1992 and November 2002.  

The reported audiology examination findings in May 1992 and 
November 2002 do not substantiate the veteran's claim for a 
compensable disability rating.  Therefore, remand or deferral 
for another VA audiology examination is not required.  
38 U.S.C.A. § 5103A (West 2002).  

Finally, the evidence shows that the RO considered the 
veteran's claim under the provisions of the VCAA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  


Compensable Rating for Bilateral Hearing Loss


In the present case the most probative evidence of the 
veteran's bilateral hearing loss consists of the May 1992 and 
November 2002 VA audiological examination findings.  Service 
connection is in effect for hearing loss in both ears.

Applying the findings, from the May 1992 report, of the 38 
decibel average hearing loss and 100 percent speech 
recognition score in the right ear to 38 C.F.R. § 4.85, Table 
VI, results in a numeric designation of level I.  Applying 
the findings, from that report, of the 44 decibel average 
hearing loss and 96 percent speech recognition score in the 
left ear to 38 C.F.R. § 4.85, Table VI, results in a numeric 
designation of level I.  

Applying those findings to 38 C.F.R. § 4.85, Table VII 
results in a noncompensable (0 percent) rating for the 
veteran's bilateral hearing loss.  

Applying the findings, from the November 2002 report, of the 
45 decibel average hearing loss and 94 percent speech 
recognition score in the right ear to 38 C.F.R. § 4.85, Table 
VI, results in a numeric designation of level I.  Applying 
the findings, from that report, of the 60 decibel average 
hearing loss and 92 percent speech recognition score in the 
left ear to 38 C.F.R. § 4.85, Table VI, results in a numeric 
designation of level II.  

Applying those findings to 38 C.F.R. § 4.85, Table VII 
results in a noncompensable (0 percent) rating for the 
veteran's bilateral hearing loss.  

The Board notes that none of these examination findings shows 
that the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, or that the puretone threshold is 30 
decibels or less at 1,000 Hertz and 70 decibels or more at 
2,000 Hertz.  Consequently, the provisions of 38 C.F.R. 
§ 4.86 are not for application.  

The Board finds that the veteran is currently shown to 
manifest level I hearing in his right ear and level II 
hearing in his left ear.  The Board concludes that the 
criteria for a compensable rating for a bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, Diagnostic 
Code 6100 (effective prior to June 10, 1999); 38 C.F.R. §§ 
3.321(b)(1),  4.85, 4.86(a), 4.87, Tables VI, VII, Diagnostic 
Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine in inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Other Considerations

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

During the VA audiological evaluation in November 2002 the 
veteran reported a longstanding history of progressive 
bilateral hearing loss.  He stated he has difficulty 
understanding speech especially when there is background 
noise and this has resulted in complaints from his employer.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of appeals for Veterans Claims (CAVC) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided and discussed the 
criteria for assignment of an extraschedular evaluation in 
the February 2003 supplemental statement of the case.  The RO 
determined that this case did not warrant submission for 
extraschedular consideration because there were no 
exceptional factors or circumstances associated with the 
veteran's disablement.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1). 

The record is absent any showing that the veteran's service-
connected bilateral hearing loss markedly interferes with his 
employment status, or requires frequent inpatient care.  
Although he contends that he has received complaints from his 
employer, he does not allege this has caused lost time from 
his employment or otherwise prohibited him from performing 
his employment duties.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath, supra.  In this 
case, the Board finds no other provision upon which to assign 
a compensable evaluation for his service-connected bilateral 
hearing loss.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

